Case
 Case1:20-cv-03859-RMB-KMW
      1:20-cv-03859-RMB-SAK Document
                            Document 70-1 Filed12/23/20
                                     71 Filed   12/18/20 Page
                                                          Page1 1ofof3 3PageID:
                                                                         PageID:707
                                                                                 704




                        Exhibit A – Amended Scheduling Order Proposal

                                               Defendants’ Proposed     Plaintiffs’ Proposed
                   Event
                                                      Date                      Date

 Plaintiffs to serve “Disclosure of
 Infringement Contentions” and
 “Responses to Invalidity Contentions,”                     January 19, 2021 T
 and produce underlying documents
 pursuant to L. Pat. R. 3.6(g)-(i)

 Parties to exchange claim terms to be
                                                            January 29, 2021 F
 construed pursuant to L. Pat. R. 4.1(a)

 Parties to exchange “Preliminary Claim
 Constructions” and identification of
                                                            February 19, 2021 F
 supporting intrinsic and extrinsic
 evidence pursuant to L. Pat. R. 4.2(a)-(b)

 Parties to exchange identification of
 intrinsic and extrinsic evidence in
 support of opposition to other party’s                      March 5, 2021 F
 proposed constructions pursuant to L.
 Pat. R. 4.2(b) and (c)

 Parties to file Joint Claim Construction
 and Prehearing Statement pursuant to L.                     March 19, 2021 F
 Pat. R. 4.3

 Completion of fact discovery relating to
 claim construction, including depositions
 of non-expert witnesses identified in                       March 26, 2021 F
 prior claim construction exchanges
 pursuant to L. Pat. R. 4.4

 Parties to file Opening Markman Briefs
                                                             April 16, 2021 F
 pursuant to L. Pat. R. 4.5(a)

 Completion of any discovery from an
 expert witness who submitted a
                                                             May 12, 2021 W
 certification or declaration pursuant to L.
 Pat. R. 4.5(b)

 Parties to file Responsive Markman
                                                              June 2, 2021 W
 Briefs pursuant to L. Pat. R. 4.5(c)
Case
 Case1:20-cv-03859-RMB-KMW
      1:20-cv-03859-RMB-SAK Document
                            Document 70-1 Filed12/23/20
                                     71 Filed   12/18/20 Page
                                                          Page2 2ofof3 3PageID:
                                                                         PageID:708
                                                                                 705




                                             Defendants’ Proposed         Plaintiffs’ Proposed
                   Event
                                                    Date                          Date

 Parties to submit Proposed Schedule for
 Claim Construction Hearing pursuant to                       June 9, 2021 W
 L. Pat. R. 4.6

 Deadline for parties to seek leave to
 amend pleadings or join parties without                     June 10, 2021 Th
 leave of Court

 Claim Construction Hearing                          Subject to the Court’s availability

 Any party, if relying upon advice of
 counsel as part of a patent-related claim
 or defense for any reason, to produce
 discovery related thereto for which the      Not later than 30 days after entry of the Court’s
 attorney-client and work product                         claim construction order
 protection have been waived and to
 Serve a privilege log pursuant to L. Pat.
 R. 3.8.

 Date for substantial completion of
                                                             June 17, 2021 Th
 document production

 Parties to identify location(s) for
                                                             June 17, 2021 Th
 depositions of foreign witnesses if any

 Close of fact discovery                     September 20, 2021 M        November 4, 2021 Th

 Parties to exchange opening expert
 reports on issues for which a party bears   November 22, 2021 M          January 6, 2022 Th
 the burden of proof

 Exchange rebuttal expert reports
 (including Plaintiffs’ reports on any        January 24, 2022 M          March 10, 2022 Th
 objective indicia of nonobviousness)

 Exchange reply expert reports (including
 Defendants’ responsive reports to
                                               March 7, 2022 M             April 21, 2022 Th
 Plaintiffs’ reports on any objective
 indicia of nonobviousness)

 Close of expert discovery                     June 27, 2022 M            August 11, 2022 Th


                                              -2-
Case
 Case1:20-cv-03859-RMB-KMW
      1:20-cv-03859-RMB-SAK Document
                            Document 70-1 Filed12/23/20
                                     71 Filed   12/18/20 Page
                                                          Page3 3ofof3 3PageID:
                                                                         PageID:709
                                                                                 706




                                            Defendants’ Proposed          Plaintiffs’ Proposed
                   Event
                                                   Date                           Date

 Deadline for parties to file dispositive
                                              August 22, 2022 M           October 6, 2022 Th
 motions

 Deadline for parties to file responsive
                                             September 19, 2022 M        November 3, 2022 Th
 dispositive motions

 Deadline for parties to file reply
                                              October 3, 2022 M         November 17, 2022 Th
 dispositive motions

 Settlement Conference                               Subject to the Court’s availability

                                              November __, 2022             January __, 2023
 Submission of Final Pretrial Order          (Subject to the Court’s     (Subject to the Court’s
                                                  availability)               availability)

                                              November __, 2022             January __, 2023
 Final Pretrial Conference                   (Subject to the Court’s     (Subject to the Court’s
                                                  availability)               availability)

                                            Early December __, 2022        February __, 2023
 Trial                                       (Subject to the Court’s     (Subject to the Court’s
                                                  availability)               availability)

 7.5 Year Stay Expires                                       June 21, 2023 W




  So Ordered: December 22,
                       22 2020



        M. Williams
  Karen M
  United States Magistrate Judge




                                              -3-
